EXHIBIT 23.1 CONSENT The Board of Directors Network-1 Security Solutions, Inc. We consent to the incorporation by reference in the Registration Statements on Form S-8 Nos. 333-140622 and 333-162640 of Network-1 Security Solutions, Inc. of our report dated March 30, 2011, related to the financial statements of Network-1 Security Solutions, Inc. for the years ended December 31, 2010 and 2009 included in its Annual Report on Form 10-K for the years ended December 31, 2010 and 2009 filed with the Securities and Exchange Commission. /s/Radin, Glass & Co., LLP Radin, Glass & Co., LLP Certified Public Accountants New York, New York March 30, 2011
